CC MEDIA HOLDINGS, INC. 
RESTRICTED STOCK AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) dated October 22, 2012
(the “Agreement Date”) is being entered into by CC Media Holdings, Inc., a
Delaware corporation (the “Company”) and John Hogan (the “Grantee”) pursuant to
the Clear Channel 2008 Executive Incentive Plan (as amended from time to time,
the “Plan”). 

WHEREAS, the Company launched an Offer to Exchange (the “Exchange Program”)
pursuant to which the Grantee was offered an opportunity to exchange certain
outstanding options (the “Eligible Options”) to purchase shares of the Company’s
Class A Common Stock, par value $0.001 per share (the “Common Stock”), granted
pursuant to the Plan that have a per share exercise price equal to $10.00, in
exchange for the award of a reduced number of shares of restricted Common Stock
previously granted to the Grantee in connection with the Exchange Program; and

WHEREAS, the Grantee has elected to participate in the Exchange Program and
tender the Grantee’s Eligible Options in exchange for the restricted Common
Stock, subject to the terms and conditions provided herein.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.                  Grant of Restricted Stock.  This Agreement evidences the
grant by the Company to the Grantee of two separate grants of Shares of Common
Stock of the Company (collectively, the “Restricted Stock”), on the terms
provided in the Plan and set forth in this Agreement, in the aggregate amount of
389,396 Shares of Restricted Stock.  The initial grant of Restricted Stock, in
the amount of 226,101 Shares of Restricted Stock, are referred to herein as the
“Replacement Shares,” and the second grant of Restricted Stock, in the amount of
163,295 Shares, are referred to herein as the “Additional Shares.”  The
Additional Shares were forfeited and/or repurchased as described in Section 5 as
of the closing of the Exchange Program.  Except as otherwise provided by the
Plan, the Grantee agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Grantee with any protection
against potential future dilution of the Grantee’s interest in the Company for
any reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any Restricted Stock,
except as otherwise specifically provided for in the Plan or this Agreement. 
The Grantee acknowledges and agrees that by electing to participate in the
Exchange Program, the 170,000 and 81,223 Options (the “Eligible Options”) that
were previous granted to the Grantee pursuant to the Plan on December 31, 2010
and February 17, 2011, respectively (the “Original Grant Dates”) have expired
and the Grantee has no further rights thereunder.

2.                  Period of Restriction; Delivery of Unrestricted Shares. 
Until the Restricted Stock vests in accordance with this Agreement, the
Restricted Stock shall bear a legend indicating that the Restricted Stock is
restricted and that the transfer of such stock is restricted.  When shares of
Restricted Stock awarded by this Agreement vest, the Grantee shall be entitled
to receive unrestricted Shares.  If the stock certificates of the Restricted
Stock contain legends restricting the transfer of such shares, the Grantee shall
be entitled to receive new stock certificates free of such legends (except any
legends requiring compliance with securities laws); provided however, that for
the avoidance of doubt, any shares of Restricted Stock that vest pursuant to
this Agreement shall be subject to Section 16 and/or the other restrictions
described in Exhibit A. 

--------------------------------------------------------------------------------

 

Exhibit 10.76

 

3.                  Dividends and Other Distributions.  The Grantee shall be
entitled to receive all dividends and other distributions paid with respect to
the Replacement Shares, provided that any such dividends or other distributions
will be subject to the same vesting requirements as the Replacement Shares to
which they relate, and, to the extent declared prior to vesting, shall be paid
at the same time that such Replacement Shares vest pursuant to Section 4
hereof.  In the event that such Replacement Shares are forfeited, any dividends
or distributions previously declared with respect to such Replacement Shares
shall also be immediately forfeited.  If any dividends or distributions are paid
in Shares, the Shares shall be deposited with the Company and shall be subject
to the same restrictions on transferability and forfeitability as the
Replacement Shares with respect to which they were declared.  Notwithstanding
the foregoing, in the event that a dividend or other distribution is paid in
respect of any unvested Replacement Shares with respect to which the Grantee has
completed an election under Section 83(b) of the Code in accordance with the
Exchange Program (such timely election referred to herein as an “83(b)
Election”), the Company shall pay to the Grantee in cash a portion of such
dividend or distribution in an amount equal to the amount that is payable by the
Grantee in federal, state or local taxes on account of such dividend or
distribution prior to the time that the Replacements Shares to which they relate
vest, in such amount as determined by the Company in its sole discretion;
provided, however, that for the avoidance of doubt, any portion so paid shall
reduce the amount later owed to the Grantee in the event that such distribution
or dividend later becomes vested and payable.

4.                  Vesting.  The grant of Restricted Stock evidenced by this
Agreement shall be unvested as of the date of grant and shall not be vested for
purposes of this Agreement (and shall be subject to forfeiture) until all
applicable vesting conditions set forth in this Section 4 are satisfied.

(a)       Tender of Eligible Options.  One hundred percent (100%) of the
Restricted Stock granted hereunder shall be immediately terminated and forfeited
if (i) the Eligible Options are not accepted for exchange in the Exchange
Program prior to the earlier of the closing or the withdrawal of the Exchange
Program, (ii) the Grantee’s Employment terminates for any reason before the
closing of the Exchange Program, or (iii) the Grantee does not execute and
deliver to the Company the amendment to the Employment Agreement attached hereto
as Exhibit B.  For the sake of clarity, if the Eligible Options are not accepted
for any reason (including, but not limited to, a termination or withdrawal of
the Exchange Program or the Grantee not otherwise qualifying for the Exchange
Program), or the Grantee does not execute the amendment to the Employment
Agreement, the Restricted Stock shall be immediately forfeited and the grantee
shall have no further rights hereunder.

(b)      Vesting of Replacement Shares.  The Replacement Shares shall be divided
equally into two tranches: 189,551 of the total Replacement Shares shall be
“Tranche 1 Shares” and the remaining 36,550 Replacement Shares shall be “Tranche
2 Shares.”  During the Grantee’s Employment, the Replacement Shares shall vest
as follows:

(i)                  Tranche 1 Shares: (a) 153,000 of the Tranche 1 Shares shall
vest 25% on each of the first, second, third and fourth annual anniversaries of
December 31, 2010 and (b) 36,551 of the Tranche 1 Shares shall vest 25% on each
of the first, second, third and fourth annual anniversaries of February 17,
2011, provided that the Grantee’s Employment continues through such time.  The
Company acknowledges and agrees that, for the avoidance of doubt, a portion of
this vesting condition may have been satisfied prior to the date hereof.

(ii)                Tranche 2 Shares: The Tranche 2 Shares shall vest upon the
achievement of a Qualifying Return to Investor, provided that the Grantee’s
Employment continues through such time.



--------------------------------------------------------------------------------

 

(c)       Vesting of Additional Shares.  In the event that the Grantee made an
83(b) Election in accordance with the terms of the Exchange Program, the Grantee
vested in such portion of the Additional Shares that were repurchased, as
acknowledged in Section 5.  Any Additional Shares in excess of such amount were
forfeited to the Company for no consideration as of the closing of the Exchange
Program.  In the event that the Grantee did not make an 83(b) Election in
accordance with the terms of the Exchange Program, the Additional Shares were
forfeited to the Company for no consideration.  As of the date hereof, the
Grantee acknowledges and agrees that the Grantee has no further rights to the
Additional Shares.

(d)      Termination of Employment. 

(i)                  Subject to Section 4(d)(ii) (or any other written agreement
between the Company and the Grantee with respect to vesting and termination of
Shares granted under the Plan), (A) the Restricted Stock shall only vest on the
dates specified above if the Grantee is then, and has continuously been, an
Employee, and (B) any Restricted Stock that is not vested pursuant to the terms
of Section 4 as of the Grantee’s termination of Employment shall be immediately
forfeited to the Company for no consideration and the Grantee shall have no
further rights to such forfeited Restricted Stock.

(ii)                In the event of the Grantee’s termination of Employment by
the Company without Cause during the twelve (12) months following a Change of
Control, 100% of the then outstanding and unvested Tranche 1 Shares shall
immediately vest.

(e)       Expiration.  Any Replacements Shares that do not vest pursuant to
their terms prior to October 22, 2022 shall immediately expire as of such date.

5.                  Repurchase of Additional Shares.  In the event that the
Grantee timely made an 83(b) Election in accordance with the Exchange Program,
then the Grantee acknowledges and agrees that the Grantee’s vested Additional
Shares were previously repurchased in accordance with the Exchange Program, and
that any Additional Shares that were not so repurchased were previously
forfeited for no consideration.  In the event that the Grantee did not make an
83(b) Election in accordance with the Exchange Program, the Grantee acknowledges
and agrees that the Additional Shares were forfeited for no consideration and
that the Grantee has no further rights to the Additional Shares.  The Grantee
acknowledges and agrees that it was the Grantee’s sole responsibility to timely
remit to the Company (in accordance with the Exchange Program) an executed 83(b)
Election, and by executing this Agreement, the Grantee releases the Company and
any of its Affiliates from any and all claims, actions, causes of action, suits,
damages, judgments, expenses, demands and other obligations or liabilities,
whatsoever, in law or in equity, in each case, whether absolute or contingent,
liquidated or unliquidated, known or unknown, with respect to the Additional
Shares, other than their right to the purchase price previously paid to them
with respect to the Additional Shares.

6.                  Withholding.  The Company shall have the power and the right
to deduct or withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Grantee’s FICA and SDI obligations) which
the Company, in its sole discretion, deems necessary to be withheld or remitted
to comply with the Code and/or any other applicable law, rule or regulation with
respect to the Restricted Stock (the “Withholding Tax”).  In the event that any
previously withheld amounts are insufficient to satisfy the Withholding Tax on
account of the Restricted Stock, the Grantee shall remit to the Company, at the
time required by the Company, an amount sufficient to satisfy the Withholding
Tax or shall have made other arrangements satisfactory to the Company with
respect to the Withholding Tax.  Subject to applicable law, in lieu of such
remittance, the Company may satisfy the

--------------------------------------------------------------------------------

 

Withholding Tax from any source of funds available to the Company and otherwise
payable to Grantee, including salary or bonus payments.  To the extent that the
Grantee does not satisfy the Withholding Tax as determined by the Company, the
Grantee shall forfeit the shares of Restricted Stock with respect to which the
Withhold Tax has not been satisfied to the satisfaction of the Company.

7.                  Nontransferability.  The shares of Restricted Stock, and any
rights and interests with respect thereto, issued under this Agreement and the
Plan shall not, prior to vesting, be sold, exchanged, transferred, assigned or
otherwise disposed of in any way by the Grantee (or any beneficiary of the
Grantee), other than by testamentary disposition by the Grantee or the laws of
descent and distribution.  Any attempt to sell, exchange, transfer, assign,
pledge, encumber or otherwise dispose of or hypothecate in any way any of the
Restricted Stock, or the levy of any execution, attachment or similar legal
process upon the Restricted Stock, contrary to the terms and provisions of this
Agreement and/or the Plan shall be null and void and without legal force or
effect.  Notwithstanding the foregoing, following vesting of any Restricted
Stock, the Shares granted hereunder shall continue to be subject to any
restrictions provided in Section 2 or any other agreement that may be in effect
between the Grantee and the Company or any of its affiliates.

8.                  Effect on Employment.  Neither this Agreement nor the grant
of Restricted Stock hereunder shall give the Grantee any right to be retained in
the employ of the Company or its Affiliates, affect the right of the Company or
its Affiliates to discharge or discipline such Grantee at any time, or affect
any right of such Grantee to terminate his or her employment at any time.

9.                  Non-Competition, Non-Solicitation, Non-Disclosure.  The
Board shall have the right to cancel, modify, rescind, suspend, withhold or
otherwise limit the Restricted Stock, including, without limitation, canceling
or rescinding this Agreement if the Board determines that the Grantee is not in
compliance with any non-competition or non-solicitation or non-disclosure
agreement with the Company and such non-compliance has not been authorized in
advance in a specific written waiver from the Company.  In addition, in the
event of any such violation of such agreement (without the advance written
consent of the Company) that occurs during the period following termination of
employment covered by any such agreement, the Company may require that (a) the
Grantee forfeit to the Company the Shares then held by the Grantee that were
received in respect of this Agreement for no consideration; or (b) the Grantee
remit or deliver to the Company (i) the amount of any gain realized upon the
sale of any Shares then held by the Grantee that were received in respect of
this Agreement, and (ii) any consideration received upon the exchange of any the
Shares then held by the Grantee that were received in respect of this Agreement
(or the extent that such consideration was not received in the form of cash, the
cash equivalent thereof valued at the time of the exchange).  The Company shall
have the right to offset, against any Shares then held by the Grantee that were
received in respect of this Agreement, any amounts to which the Company is
entitled as a result of Grantee’s violation of the terms of any non-competition,
non-solicitation or non-disclosure agreement with the Company or Grantee’s
breach of any duty to the Company.  Accordingly, Grantee acknowledges that
(x) the Company may withhold delivery of Restricted Stock, (y) the Company may
place the proceeds of any sale or other disposition of shares in respect of the
Restricted Stock in an escrow account of the Company’s choosing pending
resolution of any dispute with the Company, and (z) the Company has no liability
for any attendant market risk caused by any such delay, withholding, or escrow. 
The Grantee acknowledges and agrees that the calculation of damages from a
breach of an agreement with the Company or of any duty to the Company would be
difficult to calculate accurately and that the right to offset or other remedy
provided for herein is reasonable and not a penalty.  The Grantee further agrees
not to challenge the reasonableness of such provisions even where the Company
rescinds, delays, withholds or escrows Shares or proceeds or uses those Shares
or proceeds as a setoff.

--------------------------------------------------------------------------------

 

10.              Provisions of the Plan.  This Agreement and the Restricted
Stock issued hereunder are subject to the provisions of the Plan, which are
incorporated herein by reference.  By accepting this Agreement, the Grantee
acknowledges and agrees that a copy of the Plan has been furnished to the
Grantee.  In the event of any conflict between the terms of this Agreement and
the Plan, the terms of this Agreement shall control.

11.              Definitions.  Initially capitalized terms not otherwise defined
herein shall have the meaning provided in the Plan.  Otherwise initially
capitalized terms shall have the meaning provided for below:

“Affiliate” means, with respect to any specified Person, (a) any other Person
that directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person, or (b) if
such specified Person is a natural person, any member of the immediate family of
such specified Person.  For the purposes of this Agreement, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.  For purposes of this
Agreement, none of the Company or any of its subsidiaries will be considered an
Affiliate of any of the Sponsors or any of their respective Affiliates or
Affiliated Funds.

“Affiliated Fund” means, with respect to any specified Person, (a) an investment
fund that is an Affiliate of such Person or that is advised by the same
investment adviser as such Person or by an Affiliate of such investment adviser
or such Person or, with respect to a Person that is a Sponsor or an Affiliate of
a Sponsor, (b) any other partnership, limited liability company or other legal
entity controlled (i) jointly by the Sponsors and/or their respective Affiliates
or (ii) individually by a single Sponsor and/or its Affiliates, in each case
(i) and (ii) that is formed to invest directly or indirectly in the Company and
that is designated as an Affiliate by the Sponsor or Sponsors that control, or
whose Affiliates control, such entity.

“Cause” shall have the meaning ascribed to such term in any employment agreement
or other similar agreement between the Grantee and the Company or any of its
subsidiaries, or, if no such agreement exists or the provisions of such
agreements conflict, means (a) the Grantee’s failure to perform (other than by
reason of disability), or material negligence in the performance of, his or her
duties and responsibilities to the Company or any of its Affiliates;
(b) material breach by the Grantee of any provision of this Agreement or any
employment or other written agreement; or (c) other conduct by the Grantee that
is materially harmful to the business, interests or reputation of the Company or
any of its Affiliates.

“Change of Control” means (a) any consolidation or merger of the Company with or
into any other corporation or other Person, or any other corporate
reorganization or transaction (including the acquisition of capital stock of the
Company), whether or not the Company is a party thereto, after which the
Sponsors and their respective Affiliated Funds and Affiliates do not directly or
indirectly control capital stock representing more than 25% of the economic
interests in and 25% of the voting power of the Company or other surviving
entity immediately after such consolidation, merger, reorganization or
transaction; (b) any sale or other transaction or series of related
transactions, whether or not the Company is a party thereto, after which in
excess of 50% of the Company’s voting power is owned directly or indirectly by
any Person and its “affiliates” or “associates” (as such terms are defined in
the rules adopted by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), other than the Sponsors and their respective
Affiliated Funds and Affiliates (or a group of Persons that includes such
Persons); or (c) a sale of all or substantially all of the assets of the Company
to any Person and the “affiliates” or “associates” of such Person (or a group of
Persons acting in concert), other than the Sponsors and their respective
Affiliated Funds and Affiliates (or a group of Persons that includes such
Persons). 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.76

 

“Investor Shares” means Shares of any type held by Clear Channel Capital IV, LLC
and any successors in interest thereto and Clear Channel Capital V, L.P. and any
successors in interest thereto, (each, an “Investor”) and shall include any
stock, securities or other property or interests received by the Investors in
respect of Investor Shares in connection with any stock dividend or other
similar distribution, stock split or combination of shares, recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
repurchase, merger, exchange of stock or other transaction or event that affects
the Company’s capital stock occurring after the date of issuance. 

“Person” means any natural person or individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof. 

“Public Offering” means a public offering and sale of shares of common stock of
the Company, for cash pursuant to an effective registration statement under the
Securities Act of 1933, as amended.

“Qualified Public Offering” means the first underwritten Public Offering after
the date hereof pursuant to an effective registration statement (other than on
Form S-4, S-8 or a comparable form) in connection with which the Company or any
of the Sponsors or their respective Affiliates or Affiliated Funds receives sale
proceeds therefrom.

“Qualifying Return to Investor” means the return to the Sponsors and their
respective Affiliates and Affiliated Funds, measured in the aggregate, on their
cash investment to purchase Investor Shares, taking into account the amount of
all cash dividends and cash distributions to the Sponsors and their respective
Affiliates and Affiliated Funds in respect of their Investor Shares and all cash
proceeds to the Sponsors and their respective Affiliates and Affiliated Funds
from the sale or other disposition of such Investor Shares.

“Sponsors” shall mean Bain Capital (CC) IX L.P.  and its Affiliates and THL
Equity Fund VI, L.P.  and its Affiliates.

12.              Compliance with Laws.  The issuance of the Restricted Stock or
unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto.  The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements.

13.              Section 409A.  Notwithstanding anything herein or in the Plan
to the contrary, the shares of Restricted Stock are intended to be exempt from
the applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

14.              Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof

15.              General.  For purposes of this Agreement and any determinations
to be made by the Administrator or the Committee, as the case may be, hereunder,
the determinations by the Administrator or the Committee, as the case may be,
shall be final and binding upon the Grantee and any transferee. 



 

 

--------------------------------------------------------------------------------

 

16.              Lock-Up.  The Grantee agrees that in connection with a Public
Offering, upon the request of the Company or the managing underwriters(s) of
such Public Offering, the Grantee will not sell, transfer, make any short sale
of, loan, grant any option for the purchase of, pledge, enter into any swap or
other arrangement that transfers any of the economic ownership, or otherwise
encumber or dispose of the Restricted Stock or any portion thereof for such
period as the Company or such managing underwriter(s), as the case may be, may
request, commencing on the effective date of the registration statement relating
to such Public Offering and continuing for not more than 90 days (or 180 days in
the case of any Public Offering up to and including the Qualified Public
Offering), except with the prior written consent of the Company or such managing
underwriter(s), as the case may be. The Grantee also agrees that he or she will
sign a “lock up” or similar arrangement in connection with a Public Offering on
terms and conditions that the Company or the managing underwriter(s) thereof
deems necessary or desirable.

17.              Consent.  By signing this Agreement, the Grantee acknowledges
and agrees that:

(a)       the Company and the Company’s Affiliates are permitted to hold and
process personal (and sensitive) information and data about the Grantee as part
of its personnel and other business records and may use such information in the
course of its business; 

(b)      they may disclose such information to third parties, including where
they are situated outside the European Economic Area, in the event that such
disclosure is in their view required for the proper conduct of their business;
and

(c)       this Section applies to information held, used or disclosed in any
medium.

*        *        *

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer.  This Agreement shall take
effect as a sealed instrument.

 

CC MEDIA HOLDINGS, INC.

 

By:

 

 

 

 

Name:

 

William B. Feehan

Title:

 

SVP Human Resources

Dated: ________________________              

Acknowledged and Agreed

____________________________________
Name: John Hogan

Address of Principal Residence:

 

 

Signature Page to CC Media Holdings, Inc.  

Restricted Stock Agreement  

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.76

 

EXHIBIT A

            Any Shares received under this Agreement (whether or not the
Restricted Stock vests pursuant to Section 4) shall be subject to the following
additional restrictions.

1.                  Transferability of Shares.  Except as provided in this
Exhibit A or Section 5 of the Agreement, no Transfer of Shares received pursuant
to this Agreement by the Grantee is permitted, provided that any shares of
Restricted Stock that vest pursuant to Section 4 (“Received Shares”) by the
Grantee are permitted to be Transferred as follows:

(a)       Permitted Transferees. The Grantee may Transfer any and all Received
Shares to a Permitted Transferee, provided that such Permitted Transferee shall
become a party to and subject to the terms and conditions of this Agreement.
Prior to the initial Transfer of any Received Shares to a given Permitted
Transferee pursuant to this Section 1(a) and as a condition thereto, the
Permitted Transferee shall execute a written agreement in a form provided by the
Company under which such Permitted Transferee shall become subject to all
provisions of this Agreement to the extent applicable to the Received Shares,
including without limitation this Exhibit and Sections 9, 11, and 16 of the
Agreement.

(b)      Public Transfers.  After the third anniversary of the closing of a
Qualified Public Offering, the Grantee may Transfer any or all Received Shares
to the public pursuant to Rule 144 under the Securities Act of 1933, as amended
(“Rule 144”). 

(c)       Sale Rights on Termination Due to Death or Disability. Upon the
Grantee’s termination of Employment due to death or Disability, the Grantee and
his or her Permitted Transferees will have the right, subject to Sections 1(e),
1(f) and 1(g) of this Exhibit, to sell to the public pursuant to Rule 144 at any
time during the one-year period following the effective date of such termination
all or any portion of the Received Shares, notwithstanding that such a Transfer
might not otherwise then be permitted by Section 1(b) of this Exhibit.

(d)      Release of Received Shares. If prior to the third anniversary of the
closing of a Qualified Public Offering, any Investor makes a Transfer of its
Equity Shares to any Person (other than a Transfer to any other Investor or
Sponsor or to any of the respective Affiliates or Affiliated Funds of any such
Investor or Sponsor), then the Grantee will be permitted to Transfer, pursuant
to Rule 144, that portion of the Grantee’s Received Shares that bears the same
proportion to the total number of Received Shares as the number of Equity Shares
that were Transferred by such Investor bears to the total number of Equity
Shares that were owned by all Investors immediately prior to such Transfer.

(e)       Legal Restrictions; Other Restrictions. The restrictions on Transfer
contained in this Agreement, including those specified in this Exhibit A, are in
addition to any prohibitions and other restrictions on transfer arising under
any applicable laws, rules or regulations, and the Grantee may not Transfer
Received Shares to any other Person unless the Grantee first takes all
reasonable and customary steps, to the reasonable satisfaction of the Company,
to ensure that such Transfer would not violate, or be reasonably expected to
restrict or impair the respective business activities of the Company or any of
its subsidiaries under, any applicable laws, rules or regulations, including
applicable securities, antitrust or U.S. federal communications laws, rules and
regulations. The restrictions on Transfer contained in this Agreement are in
addition to any other restrictions on Transfer to which the Grantee may be
subject, including any restrictions on Transfer contained in the Company’s
certificate of incorporation (including restrictions therein relating to federal
communications laws), or any other agreement to which the Grantee is a party or
is bound or any applicable lock-up rules and regulations of any national
securities exchange or national securities association.

 

 

--------------------------------------------------------------------------------

 

(f)        Impermissible Transfers. Any Transfer of Received Shares not made in
compliance with the terms of this Section 1 shall be null and void ab initio,
and the Company shall not in any way give effect to any such Transfer.

(g)       Period. Upon the occurrence of a Change of Control, all the Transfer
restrictions of this Section 1 shall terminate.

2.                    Drag Rights. 

(a)       Sale Event Drag Along.  If the Company notifies the Grantee in writing
that it has received a valid Drag Along Sale Notice (as defined in the
Stockholders Agreement) pursuant to the Stockholders Agreement and that Capital
IV has informed the Company that it desires to have the Grantee participate in
the transaction that is the subject of the Drag Along Sale Notice, then the
Grantee shall be bound and obligated to Transfer in such transaction no more
than the percentage of the aggregate number of Replacement Shares then held by
the Grantee that the Company notifies the Grantee is equal to the percentage of
Equity Shares held by the Sponsors and their Affiliates that the Sponsors and
Affiliates are transferring in such transaction, on the same terms and
conditions as the Sponsors and their Affiliates with respect to each Equity
Share Transferred; provided, however, that for the avoidance of doubt, the
Replacement Shares shall continue to be subject to the terms of this Agreement
(including, but not limited to, any vesting or transfer restrictions).  With
respect to a given transaction that is the subject of a Drag Along Notice, the
Grantee’s obligations under this Section 2 shall remain in effect until the
earlier of (1) the consummation of such transaction and (2) notification by the
Company that such Drag Along Sale Notice has been withdrawn.

(b)      Waiver of Appraisal Rights. The Grantee agrees not to demand or
exercise appraisal rights under Section 262 of the Delaware General Corporate
Law, as amended, or otherwise with respect to any transaction subject to this
Section 2, whether or not such appraisal rights are otherwise available.

(c)       Further Assurances. The Grantee shall take or cause to be taken all
such actions as requested by the Company or Capital IV in order to consummate
any transaction subject to this Section 2 and any related transactions,
including but not limited the execution of agreements and other documents
requested by the Company.

(d)      Period. The foregoing provisions of this Section 2 shall terminate upon
the occurrence of a Change of Control.

3.                  Other Agreements. If the Grantee is otherwise party to a
stockholders agreement or other similar agreement (including any side letter
thereto), applicable to equity issued by the Company or its Affiliates, the
Company may, in its sole discretion, choose to apply any of the terms of such
agreement(s) in lieu of any of the terms of this Exhibit or Section 16 of the
Agreement.

4.                  Definitions.  For purposes of this Exhibit, the follow terms
shall have the meanings set forth below.

“Capital IV” means Clear Channel Capital IV, LLC, a Delaware limited liability
company formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

“Capital V” means Clear Channel Capital V, L.P., a Delaware limited partnership
formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

--------------------------------------------------------------------------------

 

“Disability” (a) has the meaning given to such term in the Grantee’s employment
agreement then in effect, if any, between the Grantee and the Company or any of
its subsidiaries, or (b) if there is no such term in such employment agreement
or there is no such employment agreement then in effect, means the disability of
an Grantee during his or her Employment through any illness, injury, accident or
condition of either a physical or psychological nature as a result of which, in
the judgment of the Board, he or she is unable to perform substantially all of
his or her duties and responsibilities, notwithstanding the provision of any
reasonable accommodation, for 6 consecutive months during any period of 12
consecutive months.

“Equity Shares” means Shares as such term is used in the Stockholders Agreement.

“Members of the Immediate Family” means, with respect to an individual, each
spouse or child or other descendant of such individual, each trust created
solely for the benefit of one or more of the aforementioned persons and their
spouses and each custodian or guardian of any property of one or more of the
aforementioned persons in his or her capacity as such custodian or guardian.

“Permitted Transferee” means (a) the Grantee’s estate, executors,
administrators, personal representatives, heirs, legatees or distributees, in
each case acquiring the Received Shares in question pursuant to the will or
other instrument taking effect at death of such Grantee or by applicable laws of
descent and distribution, or (b) a trust, private foundation or entity formed
for estate planning purposes for the benefit of the Grantee and/or any of the
Members of the Immediate Family of such Grantee. In addition, the Grantee shall
be a Permitted Transferee of the Grantee’s Permitted Transferees.

 “Stockholders Agreement” means the Stockholders Agreement, dated as of July 29,
2008, as amended from time to time, by and among the Company, BT Triple Crown
Merger Co., Inc. and other stockholders of the Company who from time to time may
become parties thereto.

“Transfer” means any sale, pledge, assignment, encumbrance, distribution or
other transfer or disposition of shares or other property to any other Person,
whether directly, indirectly, voluntarily, involuntarily, by operation of law,
pursuant to judicial process or otherwise.

 

--------------------------------------------------------------------------------

 

Exhibit 10.76

 

EXHIBIT B

AMENDMENT TO EMPLOYMENT AGREEMENT

            WHEREAS, Clear Channel Broadcasting, Inc. (“Company”) and John Hogan
(“Employee”) entered into an Employment Agreement effective November 15, 2010
and amended pursuant to that certain First Amendment to Employment Agreement,
effective February 23, 2012 (as amended, the “Agreement”). 

            WHEREAS, the parties desire to amend the above-referenced Agreement.

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, the parties
enter into this Amendment to the Agreement (“Amendment”). 

1.                  This Amendment is effective November 19, 2012; provided,
however, that in the event that the Employee does not timely elect to
participate in the Offer to Exchange pursuant to which the Employee was offered
an opportunity to exchange certain outstanding options for restricted stock (the
“Exchange Program”), this Amendment shall become null and void and the Employee
shall have no further rights hereunder.

2.                  Section 3(G)(1) is hereby amended and restated in its
entirety as follows:

Restricted Stock Units.  If the Target Amount (as defined below) as of December
31, 2015 is less than an amount equal to the After Tax Value of $5,000,000 (the
“Guaranteed Amount”), and provided that Employee remains employed by the Company
on such date, then Employee shall be granted restricted stock units (“RSUs”) on
December 31, 2015 with a Fair Market Value equal to the lesser of (i) $5,000,000
or (ii) (A) the excess of the Guaranteed Amount over the Target Amount, if any,
divided by (B) an amount equal to 1 minus the Applicable Rate; provided that in
the event that the Employee does not timely make an 83(b) election in connection
with participating in the Exchange Program (the “83(b) Election”), then the
Employee shall be granted RSUs with a Fair Market Value equal to $5,000,000
minus the Restricted Stock Value.  The RSUs granted to Employee under the
preceding sentence will become vested on December 31, 2016, provided Employee
remains employed by Company on such date and shall be settled, to the extent
vested, by no later than March 14, 2017.  The RSUs shall be subject to the terms
and conditions of the EIP.

3.                  Section 3(G) is hereby amended to remove the definition of
“Target Amount” and include the following additional definitions:

“After Tax-Value” of a particular payment shall mean the amount of such payment
reduced by the ordinary federal, state and local income and employment taxes
that would apply, determined as though such payment constituted ordinary wage
income at such time.  The Company’s good faith determination of the After-Tax
Value of a payment shall be conclusive and binding upon all parties.

“Applicable Rate” shall mean as of a particular date the combined federal, state
and local income tax rate that would apply to ordinary wage income.  The
Company’s good faith determination of the Applicable Rate shall be conclusive
and binding upon all parties.

 

 

--------------------------------------------------------------------------------

 

“Restricted Stock Value” as of a particular date shall mean the greater of (i)
226,101 times the Fair Market Value of a share of Stock on such date; or (ii) to
the extent that the all or any portion of the 226,101 shares of restricted stock
(the “Replacements Shares”) received in connection with the exchange of the
Options pursuant to the Exchange Program were previously sold in an arm’s length
transaction, an amount equal to the sum of the gross proceeds received on
account of such sale, and the Fair Market Value of the remaining unsold
Replacement Shares as of the particular date.

“Target Amount” as of a particular date shall mean an amount equal to the
after-tax value of the Replacement Shares received in connection with the
Exchange Program, determined as though the Replacement Shares were sold at their
Fair Market Value on such date; provided, however, that to the extent that any
Replacement Shares were previously sold in an arm’s length transaction prior to
such time, the Target Amount of such Replacements Shares shall be equal to the
greater of the amount determined above and the actual after-tax proceeds
received in account of such sale.  The Company’s good faith determination of the
Target Amount shall be conclusive and binding upon all parties.

4.                  Sections 8(D)(a) through (e) are hereby amended and restated
in their entirety as follows:

a.                   if the date of termination occurs in calendar year 2012,
the Equity Value Preservation Payment shall be equal to $1,250,000.

b.                  if the date of termination occurs in calendar year 2013, the
Equity Value Preservation Payment shall be equal to the lesser of (A) $2,500,000
and (B) (x) the excess, if any, of the After Tax Value of $2,500,000 over the
Target Amount as of the date of termination, divided by (y) an amount equal to 1
minus the Applicable Rate; provided that if the Executive does not make the
83(b) Election, the Equity Value Preservation Payment shall be equal to the
excess of $2,500,000 over the Restricted Stock Value as of the date of
termination.

c.                   if the date of termination occurs in calendar year 2014,
the Equity Value Preservation Payment shall be equal to the lesser of (A)
$3,750,000 and (B) (x) the excess, if any, of the After Tax Value  of $3,750,000
over the Target Amount as of the date of termination, divided by (y) an amount
equal to 1 minus the Applicable Rate; provided that if the Executive does not
make the 83(b) Election, the Equity Value Preservation Payment shall be equal to
the excess of $3,750,000 over the Restricted Stock Value as of the date of
termination.

d.                  if the date of termination occurs in calendar year 2015, the
Equity Value Preservation Payment shall be equal to the lesser of (A) $5,000,000
and (B) (x) the excess, if any, of the After Tax Value of $5,000,000 over the
Target Amount as of the date of termination, divided by (y) an amount equal to 1
minus the Applicable Rate; provided that if the Executive does not make the
83(b) Election, the Equity Value Preservation Payment shall be equal to the
excess of $5,000,000 over the Restricted Stock Value as of the date of
termination.

e.                   if the date of termination occurs after calendar year 2015,
the Equity Value Preservation Payment shall be equal to the lesser of (i)
$5.00,000 and (ii) (x) the excess, if any, of (A) After Tax Value of $5,000,000
over (B) the

--------------------------------------------------------------------------------

 

sum of the Target Amount as of the date of such termination and the after-tax
value, as of the date of termination, of any vested RSUs granted to Employee
under Section 3(G) (or, to the extent that such RSUs were sold by Employee in an
arm’s length transaction, the actual after-tax proceeds received on account of
such sale), divided by (y) an amount equal to 1 minus the Applicable Rate;
provided that if the Executive does not make the 83(b) Election, the Equity
Value Preservation Payment shall be equal to the excess of $5,000,000 over the
sum of the Restricted Stock Value as of the date of termination and the Fair
Market Value of any vested RSUs granted to employee under Section 3(G) (or, to
the extent that such RSUs were sold by Employee in an arm’s length transaction,
the actual gross proceeds received on account of such sale).

The Company’s good faith determination of the Equity Value Preservation Payment
shall be conclusive and binding upon all parties.

5.                  This Amendment represents the complete and total
understanding of the parties with respect to the content thereof, and cannot be
modified or altered except if done so in writing, executed by all parties.

6.                  This Amendment shall in no way modify, alter, change or
otherwise delete any provision of the Agreement, unless specifically done so by
the terms of this Amendment, and all the remaining provisions of the Agreement
shall remain in full force and effect.  This Amendment may be executed in two
(2) or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.

--------------------------------------------------------------------------------

 

Exhibit 10.76

 

IN WITNESSETH WHEREOF, the parties hereto have executed this Amendment on the
date written below and upon full execution by all parties, this Amendment shall
be effective as set forth in Section 1 above.

 

 

EMPLOYEE

____________________________________

Date:________________________________

 

COMPANY

           

Date:     11/19/12

 

 

 

--------------------------------------------------------------------------------

 